UNITED sTATEs D1sTRICT COURT
FoR THE 1)1STR1CT oF CoLUMBIA MAY - 7 2313

Clerk, U.S. District & Bankruptcy

ABDU AL QADER HUSSAIN AL_ Courts for the Districtof Co|umbia

MUDAFARI,

Petitioner,
Civil Action No. 05-cv-2185 (RCL)
v.

BARACK H. OBAMA, et al.,

Respondents.

 RDER GRANTING PETITIONER’S CONSENT MOTION
FOR AN EXTENTION 0F TIME TO FILE A REPLY MEMORANDUM
IN SUPPORT OF HIS MOTION FOR VOLUNTARY DISMISSAL
AND CONTINUED ACCESS
Upon consideration of Petitioner’s consent motion for an extension of time to file a
reply memorandum in support of his Motion for voluntary dismissal of his habeas corpus
petition and for continued access to counsel pursuant to this Court’s Protective Order, the
motion for an extension is GRANTED. lt is hereby:
ORDERED that Petitioner shall file a reply memorandum in support of Petitioner’s
Motion for Voluntary Dismissal and Continued Access Pursuant to the Protective Order on

or before June ll, 2012.

SO ORDERED.

  

g

’/¢f/; 9_

Date

   

Hono ble Royce C. Lamberth
Chief Judge